Title: James Lovell to Abigail Adams, 7 March 1780
From: Lovell, James
To: Adams, Abigail




Tuesday March 7 1780 3 oClock P.M.


The Post but now arrived will be again on his Way in an Hour; I retire therefore from a Circle of public Debate, to acknowledge, at a Side-Window, your Favor of February 13th. this Moment unsealed. I admire the Remarks. Be persuaded, lovely Moralist, to indulge me with a Sight of what occasioned them—“Passages of Letters of January 6th. and 18th.” I shall be much chagrined if you do not comply. Mutilated as to Names, inclosed without Comment under a bare Superscription to me there will be no Renewal of “Hazard.” You have said “they shall pass the Ordeal.” Let me perform your Vow. It will be done religiously; you may depend upon it. My Head and Heart have known no Moment in which Esteem for Mrs. Adams has not been joined with their Affection for Portia. And, if my Pen has been untrue to that Union, may a Whitlow punish the Fingers that moved it! I am not yet competent by Recollection to venture any Thing further, in Arrest of your Judgement, than a mere Hint, suggested by the last Line of your Quotation respecting Wit. While in Winter I speak to Virgin Portia, only about the keen Air of the Days and the Comfort of my domestic Fire-Side; may I not, to married Lucretia, take Notice of the lonesome tedious Nights, and lament a Seperation from my own faithful Mate? Am I to expect a double Answer? Yea for a Shepherd, Nay for a “Senator.”—I could not rest satisfied without some Explanation; yet every Word that is papered frustrates more and more my Wish and I hope yours for an Oblivion of the Whole so far as relates to any third Person. I am sure something is wrong. I am anxious to know the Degree. I deprecate the Continuance of the Impressions under which you wrote. I would not have a Monument remain either of my real Deficiency of Respect for you or of your Conception of such a Thing. Therefore this Scrawl must be devoted as the 3 others have been.
The New Minister is much esteemed. Mr. Laurens has only a Clerk with him, as he means to change in Europe as he may find Occasion on Account of Languages. I am pledged to go if chosen, but I have not nor will I utter a Word that shall seem like soliciting. My Inclination is against going. I foresee much Vexation in the Undertaking. I am enraged at the Publication you speak of, tho’ no one here has yet seen it. I have heard of it from Mrs. Lovell and from a Friend at Portsmouth.
A Vessel that sailed from hence 14 days after Mr. Gerard, got to France in 25 days; so that I am led to hope the Sensible fell in with the same Winds, sailing about the same time.
The Letters by the Mercury were some time prior in date to what we had before received.
As to the Pages of 1778 which began the Year they were for­warded by Mr. Gerard. I have continued —79 under Enclosures to Mr. S. Adams so as that you should also see them unless a Vessel was on the Point of Sailing. I am momentarily in Expectation of being able to give you News of the Arrival of your Husband. It is a favorable Circumstance that we have not yet heard of him Via New York.

With respectful Affection I am Madam your humble Servant,
JL

